Order entered January 21, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01616-CR

                          CHARLES FREDRICK BELL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80942-2012

                                           ORDER
       The Court GRANTS appellant’s January 7, 2014 motion to substitute counsel. Franklyn

Mickelsen is substituted for Stephanie Hudson as appellant’s counsel of record.

       We DIRECT the Clerk to send all correspondence to Franklyn Mickelsen, Broden &

Mickelsen, 2600 State Street, Dallas, Texas 75204; telephone: (214) 720-9552; telecopier: (214)

720-9594.


                                                     /s/   DAVID EVANS
                                                           JUSTICE